 

CASH DOD LW GHADSBD Becument Sts-5 riled OS/2520 pRage 4108 9

   

UNITED STATES DISTRICT COURT;

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
- against -
WG TRADING INVESTORS, L.P., :
WG TRADING COMPANY, LIMITED PARTNERSHIP, : 09 CV 1750 (GBD)
WESTRIDGE CAPITAL MANAGEMENT, INC., :
PAUL GREENWOOD and STEPHEN WALSH,

Defendants,
~ and -

ROBIN GREENWOOD AND JANET WALSH,

Relief Defendants.
x

 

CONSENT OF RELIEF DEFENDANT ROBIN GREENWOOD

1. Relief Defendant Robin Greenwood (“Relief Defendant’) acknowledges having
been served with the complaint in this action, enters a general appearance, and admits the
Court’s jurisdiction over Relief Defendant and over the subject matter of this action.

2. Without admitting or denying the allegations of the complaint (except as provided
in paragraph 10 and except as to personal and subject matter jurisdiction, which Relief
Defendant admits), Relief Defendant consents to the entry of the final Judgment in the form
attached hereto (the "Final Judgment") and incorporated by reference herein, which, among other
things, orders that Relief Defendant is liable for disgorgement of $90,500, representing ill-gotten
funds received as a result of the conduct alleged in the Complaint and under circumstances
where Relief Defendant does not have a legitimate claim to those funds, plus prejudgment

interest in the amount of $25,213.01, for a total of $115,713.01.
Case 20S owOi/AbGHh Daaumentt@tes Fldedes/26/20 PRage Dib 9

3 Relief Defendant waives the entry of findings of fact and conclusions of law

pursuant to Rule 52 of the Federal Rules of Civil Procedure.

4, Relief Defendant waives the right, if any, to a jury trial and to appeal from the
entry of the Final Judgment.
5. Relief Defendant enters into this Consent voluntarily and represents that no

threats, offers, promises, or inducements of any kind have been made by the Commission or any
member, officer, employee, agent, or representative of the Commission to induce Relief
Defendant to enter into this Consent.

6. Relief Defendant agrees that this Consent shall be incorporated into the Final
Judgment with the same force and effect as if fully set forth therein.

7. Relief Defendant will not oppose the enforcement of the Final Judgment on the
ground, if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil
Procedure, and hereby waives any objection based thereon.

8. Relief Defendant waives service of the Final Judgment and agrees that entry of
the Final Judgment by the Court and filing with the Clerk of the Court will constitute notice to
Relief Defendant of its terms and conditions. Relief Defendant further agrees to provide counsel
for the Commission, within thirty days after the Final Judgment is filed with the Clerk of the
Court, with an affidavit or declaration stating that Relief Defendant has received and read a copy
of the Final Judgment.

9. Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted
against Relief Defendant in this civil proceeding. Relief Defendant acknowledges that no
promise or representation has been made by the Commission or any member, officer, employee,

agent, or representative of the Commission with regard to any criminal liability that may have

 
Gasse2208ecwr A VESSGRID DnswumentiQihs5 Htdedea2h/e0 PRags@pPb9

arisen or may arise from the facts underlying this action or immunity from any such criminal
liability. Relief Defendant waives any claim of Double Jeopardy based upon the settlement of
this proceeding, including the imposition of any remedy or civil penalty herein. Relief
Defendant further acknowledges that the Court’s entry of a permanent injunction may have
collateral consequences under federal or state law and the rules and regulations of self-regulatory
organizations, licensing boards, and other regulatory organizations. Such collateral
consequences include, but are not limited to, a statutory disqualification with respect to
membership or participation in, or association with a member of, a self-regulatory organization.
This statutory disqualification has consequences that are separate from any sanction imposed in
an administrative proceeding. In addition, in any disciplinary proceeding before the Commission
based on the entry of the injunction in this action, Relief Defendant understands that he shall not
be permitted to contest the factual allegations of the complaint in this action.

10. _— Relief Defendant understands and agrees to comply with the terms of 17 C.F.R.
§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant
or respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings” and “a refusal to admit the allegations is
equivalent to a denial, unless the defendants or respondent states that he neither admits nor
denies the allegations.” As part of Relief Defendant’s agreement to comply with the terms of
Section 202.5(e), Relief Defendant: (i) will not take any action or make or permit to be made
any public statement denying, directly or indirectly, any allegation in the complaint or creating
the impression that the complaint is without factual basis; (ii) will not make or permit to be made
any public statement to the effect that Relief Defendant does not admit the allegations of the

complaint, or that this Consent contains no admission of the allegations, without also stating that

 
CasmRUPawQU/sBERh DaeumentiMites FibledOs/25/20 PRage G16 9

Relief Defendant does not deny the allegations; (iii) upon the filing of this Consent, Relief
Defendant hereby withdraws any papers filed in this action to the extent that they deny any
allegation in the complaint; and t; and (iv) stipulates solely for purposes of exceptions to
discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, that the allegations
in the complaint are true, and further, that any debt for disgorgement, prejudgment interest, civil
penalty or other amounts due by Relief Defendant under the Final Judgment or any other
judgment, order, consent order, decree or settlement agreement entered in connection with this
proceeding, is a debt for the violation of the federal securities laws or any regulation or order
issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.
§523(a)(19).. If Relief Defendant breaches this agreement, the Commission may petition the
Court to vacate the Final Judgment and restore this action to its active docket. Nothing in this
paragraph affects Relief Defendant’s: (i) testimonial obligations; or (ii) right to take legal or
factual positions in litigation or other legal proceedings in which the Commission is not a party.

11, Relief Defendant hereby waives any rights under the Equal Access to Justice Act,
the Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law
to seek from the United States, or any agency, or any official of the United States acting in his or
her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,
expenses, or costs expended by Relief Defendant to defend against this action. For these
purposes, Relief Defendant agrees that Relief Defendant is not the prevailing party in this action
since the parties have reached a good faith settlement.

12. Relief Defendant agrees that the Commission may present the Final Judgment to
the Court for signature and entry without further notice.

13. Relief Defendant agrees that this Court shall retain jurisdiction over this matter
CASS SOSA Oh7Se-EBD Decument Sh5-5 FikledOs/2520 pRage Brat 9

for the purpose of enforcing the terms of the Final Judgment.

Dated: /O/3C0// Ff Bo-Eece—

Robin Greenwood

On Creroge 30 , ZI __, Robin Greenwood, a person known to me, personally
appeared before me and acknowledged executing the foregoing Consent.

 

ott

1
Notary Public ~ C7

 

 

Commission expires: Ly we
Dp 2 202} we eq hE W 04” ny
7 as to form: s ‘3 Notary Public
= Moore
- = County
Dia | Lo 2 More
Sat
4,0 x

N
S
~
~

DAniel S. Ruzumna, Esq. * Pru 6 nos
Patterson Belknap Webb & Tyler LLP Hay
1133 Avenue of the Americas

New York, NY 10036

212-336-2034

Attorney for Relief Defendant
GastenQeacwOilhsGhih DnaumentiShes5 FrdedeRi25/20 PRags DpEY

SO ORDERED

Fm ng 9m

Dated: hia,
New York, NY oT 0

 

wigan B KB Dowdle
a SEAPES DISTRICT JUDGE

 

 
